238 F.2d 237
57-1 USTC  P 9275
Earl ARTIS, Appellant,v.UNITED STATES of America, Appellee.
No. 12849.
United States Court of Appeals Sixth Circuit.
Oct. 30, 1956.

Sidney Kusworm, Dayton, Ohio, Kalman A. Goldring, Pittsburgh, Pa., for appellant.
Hugh K. Martin and James E. Rambo, Dayton, Ohio, for appellee.
Before MARTIN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal from a judgment of conviction and sentence on two counts of an indictment charging wilful and knowing attempt to evade and defeat income taxes in large amounts has been heard and considered upon the oral arguments and briefs of the attorneys for appellant and for the United States, respectively, and upon the record in the cause;


2
And it appearing that there was ample substantial evidence to support the verdict of the jury that the defendant was guilty on the second and third counts of the indictment; and it appearing that the district judge correctly charged the applicable law; that he committed no reversible error in the admission or exclusion of evidence, or in the conduct of the trial;


3
The judgment of the district court is affirmed.